Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action responsive to applicant’s initial filing of 7/12/2019. Claims 1-20 are pending and rejected.  

Priority
	Applicant’s claim to application DE102018211844.2 filed 7/17/2018 in Germany is acknowledged.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1-5 and 9-20  is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Galula et al. ‘005 (US20170013005) which teaches:
 (re: cl 1) An electronic anomaly detection unit for use in a vehicle, the anomaly detection unit comprising: an input component configured to capture an input variable, wherein the input variable contains state information for at least one component of the vehicle (¶43-components sending data to cpu);
a memory component configured to store state values based on the input variable (¶85-processing received data store values in memory);
a selection component configured to select selected state values from the stored state values (¶56-state variables of vehicle parameters; ¶59-retirieving stored parameters in file);
an association component configured to associate the selected state values with predefined values to form an association, wherein the predefined values define a normal state of the component of the vehicle (¶54-anamoly is a deviation from expected; ¶61-deviation defines abnormal so inside deviation is normal);
and a decision component configured to determine whether there is an anomalous behavior in the at least one component of the vehicle, based on the association (¶59-using a model and comparing from expected value to determine anomaly),
wherein one or more of the input component, the memory component, the selection component, the association component, and the decision component are implemented in hardware (¶43-“a 105), a plurality of input units, a plurality of output units, a plurality of memory units, and a plurality of storage units. A system may additionally include other suitable hardware components and/or software components. In some embodiments, a system may include or may be, for example, a plurality of components that include a respective plurality of central processing units, e.g., a plurality of SEUs as described, a plurality of SEUs embedded in an on board, or in-vehicle, system or network, a plurality of chips, FPGAs or SOCs, a plurality of computer or network devices, or any other suitable computing device. For example, a system as described herein may include one or more devices such as computing device 100”).

(re: cl 2) wherein the state information comprises a network activity, at least one state parameter of the at least one component, or a measured value of a characteristic quantity measurable in the vehicle (¶131-measure “number of messages during a time period or other timing values or aspects related to the messages or behavior (e.g., as monitored, measured or determined by an SEU), “).

(re: cl 3) wherein the memory component comprises one or more counters (¶93-anomaly count;
¶99 counter; ¶101-maximum anomaly count).

(re: cl 4) wherein the memory component comprises at least one hardware register (¶34-computer registers; ¶99- register).



(re: cl 9) wherein the decision component is configured to make the decision based on a number of differences from a normal state, which number is obtained from the association (¶104-“If one or more of the counts or counters exceeds its respective maximum then, as shown by block 535, a flow may include generating an alert that a number of detected anomalies”; ¶115-“ Differences in data, content or payload discovered, detected or identified as described may cause an SEU 40 to indicate an anomaly”).

(re: cl 10) wherein the decision component comprises a counter configured to count how frequently the association component for one of the selected state values establishes that said state value is outside its predefined value (¶99-count and time lapse: “If Δtn,j does fall in time lapse bin σ−n,m then processor 41 may proceed to block 511 as shown and may increase SUMσ−n,m by 1 as shown. As shown by block 513 a register or counter FndANMLY n,m may be increased (e.g., by one “1” as shown) in order to record or indicate that an anomaly was found for expected repetition period T(IDn,m)”).

(re: cl 11) wherein the decision component further comprises a comparator configured to compare whether a count of the counter is within a predefined range (¶99- delta limits is defining a range).

(re: cl 12) wherein the anomaly detection unit further comprises: a test component configured to subject any of the input component, the memory component, the selection component, the association component, and the decision component to a function test (¶50-“ At any given time, the selection or identification of which of the more than one repetition periods associated with (or characterizing) a transmission of a given CAN message over a CAN network may be a function of, or based on, a context at the given time. The terms “vehicle context”, “network context”, “nodes context” or simply “context” as referred to herein may relate to a state, configuration or any operational or functional aspects of one or more of: a vehicle, “; ¶57-“aspect related to the functioning of the node or network. Accordingly, an SEU 40 may determine, detect or identify a context based on at least one of: a state or other attribute of a vehicle, an in-vehicle network, and a node connected to the network. For example, by examining messages communicated over an in-vehicle network (and, as described, an SEU 40 may receive any of, or even all, messages sent over an in-vehicle network) an SEU 40 may know, or determine or identify, the state of the vehicle itself, nodes on the in-vehicle network as well as the state or context of any one of the nodes connected to an in-vehicle network.”).

(re: cl 13) wherein the selected state values include state values that originate from functionally related components of the vehicle, originate from locally coincident components of the vehicle, or are causally related to a common vehicular function (¶53-“nomalous messages and/or messages related to an anomaly as referred to herein may be messages that are (or were) transmitted according to a timing value or parameter that deviates from an expected timing or content value or parameter. Anomalous messages and/or messages related to an anomaly as 40 may determine, detect or identify a context based on at least one of: a state or other attribute of a vehicle, an in-vehicle network, and a node connected to the network. For example, by examining messages communicated over an in-vehicle network (and, as described, an SEU 40 may receive any of, or even all, messages sent over an in-vehicle network) an SEU 40 may know, or determine or identify, the state of the vehicle itself, nodes on the in-vehicle network as well as the state or context of any one of the nodes connected to an in-vehicle network.”).

(re: cl 14) wherein the anomaly detection unit is configurable by profiles that are stored in the memory component (¶37-model-“determining, based on the model, whether or not a behavior or, the received message, meets a criteria or complies with an expected timing, content, or other expected value or attribute; and, if the message does not comply with an expected value or does not meet a criteria, then performing at least one action related to the message, related to the in-vehicle network and/or related to the at least one ECU. For example, an action performed by controller 105 may be or may include, logging or recording an event (e.g., for further or future investigation or analysis), removing a message from a communication bus, modifying a message and/or changing a configuration of an in-vehicle network or of at least one of the ECUs connected to the in-vehicle network.”).

(re: cl 15) wherein the profiles each define which of the stored state values are selected by the selection component and wherein the profiles define the predefined values to be used by the 130 may be embedded or included in memory 120. Model 136 may be, or may include, a timing model that includes timing properties of messages, or expected behavior of messages, as described herein. As further described, model 136 may be, or may include, a content model that may include content attributes or properties of messages, or expected content related behavior of messages, as described herein. Storage system 130 may be a long term storage system, e.g., a disk or hard drive.”; ¶52-“A repetition period of, or associated with, a message may be a periodicity or a time interval. For example, based on a specification of a manufacturer of a node or based on monitoring or learning a pattern of messages sent by a node, the time interval between messages (e.g., messages that include the same message ID) sent by a node may be known and may be stored in a storage system (e.g., in model 136 on storage system 130 operatively connected to SEU 40) such that SEU 40 may determine whether or not a sequence of messages sent from the node deviates from a known or expected repetition period”; ¶54-“ An anomaly as referred to herein may be any deviation from an expected behavior, result, sequence or event. For example, any of: an unexpected value in a message; an unexpected message or sequence of messages; an unexpected event; an unexpected content or timing of, or related to, a message may be an anomaly and/or may be identified, detected and/or determined as an anomaly by an embodiment. For example, expected values, messages, events, content and timing may be defined, included or represented in a model and, accordingly, an embodiment may identify unexpected timing, content or behavior by comparing attributes of messages to data in a model and thus determine, detect or identify an anomaly.”; 43-“Determining, detecting or identifying an anomaly may include determining a message does not comply with a model as described herein. Accordingly, determining a message is anomalous or is related to an anomaly 

(re: cl 16) wherein the anomaly detection unit is implemented in a microcontroller unit of the vehicle (¶38-“ For example, an SEU may be, or may include, a microcontroller, an application specific circuit (ASIC), “).

(re: cl 17) wherein the input variable comprises data according to an Ethernet protocol (¶8-“ Popular in-vehicle network communication protocols currently available are control area network (CAN), an automotive network communications protocol known as FlexRay, Media Oriented Systems Transport (MOST), Ethernet, and local interconnect network (LIN). The protocols may define a hardware communication bus and how the ECUs, sensors and actuators, generically referred to as nodes, connected to the communication bus, access and use the bus to transmit signals to each other.”).

(re: cl  18) wherein the anomaly detection unit is configured to detect the anomalous behavior in a predefined, deterministic cycle (¶50-“a CAN message data field including a plurality of data bytes referred to as signals, and a cyclic redundancy check (CRC) code used for verifying an integrity of a message as known in the art:).




wherein the input variable contains state information for at least one component of the vehicle; storing state values based on the input variable using (¶85-processing received data store values in memory),
a memory component; selecting selected state values from the stored state values using a selection component; associating the selected state values with predefined values using an association component to form an association  (¶56-state variables of vehicle parameters; ¶59-retirieving stored parameters in file),
wherein the predefined values define a normal state of the at least one component of the vehicle (¶54-anamoly is a deviation from expected; ¶61-deviation defines abnormal so inside deviation is normal);
and determining, using a decision component, whether there is an anomalous behavior in the at least one component of the vehicle, based on the association (¶59-using a model and comparing from expected value to determine anomaly).

(re: cl 20) wherein one or more of the input component, the memory component, the selection component, the association component, and the decision component are implemented in hardware or specific processors or controllers (e.g., controllers similar to controller 105), a plurality of input units, a plurality of output units, a plurality of memory units, and a plurality of storage units. A system may additionally include other suitable hardware components and/or 100”).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galula et al. ‘005 (US20170013005) in view of Zukow  (US20050273653) wherein Galula et al. ‘005 teaches what was previously discussed and Zukow teaches what Galula et al. ‘005 lacks of:
(re: cl 6) including the association component, wherein the decision component is configured to choose one association between two associations of a first association component and a second association component of the at least three association components if the two associations are different, wherein the decision component is configured to choose the one association based on an association of a third association component (¶7-voting for malfunction identification, ¶ 20-tiebreaking voting to identify malfunction, cl 9-voting to identify faults).
It would have been obvious at the effective time of the invention for Galula et al. ‘005
.

	Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galula et al. ‘005 (US20170013005) in view of Hartung et al. (US20170139411) wherein Galula et al. ‘005 teaches what was previously discussed and Hartung et al. teaches what Galula et al. ‘005 lacks of : 
(re: cl 7) wherein the at least two association components are realized by different, diversified implementations (¶154-155-using differing sensor systems).  
It would have been obvious at the effective time of the invention for Galula et al. ‘005
to use different diversified implementations are less prone to make the same error in the environments prone to erroneous sensing and different sensors have different idiosyncrasies as taught by Hartung et al.

Hartung et al. teaches what Galula et al. ‘005 lacks of:
(re: cl 8) wherein a first association component of the at least two association components comprises a comparator and wherein a second association component of the at least two association components comprises an associative memory (¶96-97-comparing result of at least 3 components at program block 704 to discover validity of error; ¶58-comparing algorithm differences).
It would have been obvious at the effective time of the invention for Galula et al. ‘005 to use a comparator to determine if conditions merit an anomaly assessment and associate in memory  ..

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-
6937. The examiner can normally be reached on Mon, Tues, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655                                                                                                                                                                                                        









.